2. Food distribution to the most deprived persons in the Community (amendment of the Single CMO Regulation) (
- Before the vote
Mr President, by adopting today's report on the programme of food distribution to the most deprived persons in the Community we will send a positive signal to our citizens that the European Union is supporting the most deprived and the poorest inhabitants of the Community with free food. The programme of food distribution, like the 'Fruit at School' and 'Milk at School' programmes, is changing attitudes towards the EU, and because of this the EU is becoming friendlier and closer to two important social groups - the deprived and young people. Therefore I ask for a vote in favour of this report. In doing so we will show that the European Parliament is close to the people and their problems.
(Applause)